USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022    Pg: 1 of 45




                                              PUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-2215


        FEDERAL TRADE COMMISSION,

                     Plaintiff – Appellee,
        and

        MARC-PHILIP FERZAN, of Ankura Consulting Group, LLC,

                     Receiver – Appellee,
        v.

        ANDRIS PUKKE, a/k/a Marc Romeo, a/k/a Andy Storm, individually and as an
        officer or owner of Global Property Alliance, Inc. (also doing business as Sanctuary
        Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco
        Futures, Eco Futures Development, Eco Futures Belize); PETER BAKER,
        individually and as an officer or owner of Global Property Alliance, Inc. (also doing
        business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
        Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures Belize);
        JOHN USHER, individually and as an officer or owner of Sittee River Wildlife
        Reserve (also doing business as Sanctuary Bay, Sanctuary Belize, and The Reserve)
        and Eco-Futures Belize Limited (also doing business as Sanctuary Bay, Sanctuary
        Belize, and The Reserve); BUY BELIZE, LLC, d/b/a Sanctuary Bay, d/b/a Sanctuary
        Belize, d/b/a The Reserve, d/b/a Kanantik, d/b/a Laguna Palms, d/b/a Bamboo
        Springs, a California limited liability company; BUY INTERNATIONAL, INC.,
        d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a Kanantik,
        d/b/a Laguna Palms, d/b/a Bamboo Springs, a California Corporation; ECO
        FUTURES DEVELOPMENT, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a
        The Reserve, a company organized under the laws of Belize; ECO-FUTURES
        BELIZE LIMITED, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve,
        a California Corporation; SITTEE RIVER WILDLIFE RESERVE, d/b/a Sanctuary
        Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, an entity organized under the laws
        of Belize; GLOBAL PROPERTY ALLIANCE INC., a California corporation, also
        doing business as Sanctuary Bay, Sanctuary Belize, the Reserve, Kanantik, Laguna
        Palms, Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures
        Belize, Sittee River Wildlife Reserve, Buy Belize, Buy International;
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022    Pg: 2 of 45




        FOUNDATION DEVELOPMENT MANAGEMENT, INC., a California
        Corporation; POWER HAUS MARKETING, a California Corporation; PRODIGY
        MANAGEMENT GROUP LLC, a Wyoming limited liability company; EXOTIC
        INVESTOR, LLC, d/b/a Coldwell Banker Belize, d/b/a Coldwell Banker Southern
        Belize, a limited liability company organized under the laws of St. Kitts and Nevis;
        NEWPORT LAND GROUP, LLC, a/k/a The Reserve, a Wyoming limited liability
        company; SOUTHERN BELIZE REALTY, LLC, a limited liability company
        organized under the laws of Belize; BELIZE REAL ESTATE AFFILIATES, LLC,
        d/b/a Coldwell Banker Belize, d/b/a Coldwell Banker Southern Belize, a limited
        liability company organized under the laws of St. Kitts and Nevis; SANCTUARY
        BELIZE PROPERTY OWNERS’ ASSOCIATION, d/b/a The Reserve Property
        Owners’ Association, a Texas non-profit corporation; THE ESTATE OF JOHN
        PUKKE, d/b/a The Estate of Janis Pukke, a/k/a The Estate of Andris Pukke,

                     Defendants – Appellants,
        and


        CROSS-FREDERICK ASSOCIATES, LLC; FOLEY & LARDNER LLP,

                     Respondents,

        UNITED STATES OF AMERICA,

                     Creditor,

        JERRY BROWN; STEPHANIE BROWN; DELANEY CARLSON; THERESA
        EDELEN; BILL EWING; CHERYL EWING; CRAIG HIBBERT; TRISHA
        HIBBERT; LISA MULVANIA; RICHARD MULVANIA; CINDY REEVES;
        DAVID REEVES; PENNY SCRUTCHIN; THOM SCRUTCHIN; CLIFF SMITH;
        TERRI SMITH; PHILLIP WATFORD; ANGELA WATFORD; THE
        HAMPSHIRE GENERATIONAL FUND LLC; DAVID PORTMAN; HARVEY
        SCHULTZ; STEVEN M. SCHULTZ; JONATHAN B. SCHULTZ; JOHN A.
        SARACENO,

                     Intervenors,

        CHAPTER 11 TRUSTEE,

                     Trustee.




                                                    2
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022    Pg: 3 of 45




                                             No. 21-1454


        FEDERAL TRADE COMMISSION,

                     Plaintiff – Appellee,
        and

        MARC-PHILIP FERZAN, of Ankura Consulting Group, LLC,

                     Receiver – Appellee,

        v.

        PETER BAKER, individually and as an officer or owner of Global Property
        Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
        Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
        Eco Futures Belize),

                     Defendant – Appellant,

        and

        ANDRIS PUKKE, a/k/a Marc Romeo, a/k/a Andy Storm, individually and as an
        officer or owner of Global Property Alliance, Inc. (also doing business as Sanctuary
        Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco
        Futures, Eco Futures Development, Eco Futures Belize); LUKE CHADWICK,
        individually and as an officer or owner of Global Property Alliance, Inc. (also doing
        business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
        Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures Belize;
        ECOLOGICAL FOX, LLC, a Maryland limited liability company; GLOBAL
        PROPERTY ALLIANCE, INC., a California corporation, also doing business as
        Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo
        Springs, Eco Futures, Eco Futures Development, Eco Futures Belize, Sittee River
        Wildlife Reserve, Buy Belize, Buy International; SITTEE RIVER WILDLIFE
        RESERVE, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, an
        entity organized under the laws of Belize; BUY BELIZE, LLC, d/b/a Sanctuary Bay,
        d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a Kanantik, d/b/a Laguna Palms, d/b/a
        Bamboo Springs, a California limited liability company; BUY INTERNATIONAL,
        INC., d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a
        Kanantik, d/b/a Laguna Palms, d/b/a Bamboo Springs, a California corporation;

                                                    3
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022     Pg: 4 of 45




        FOUNDATION DEVELOPMENT MANAGEMENT INC., a California
        corporation; ECO FUTURES DEVELOPMENT, d/b/a Sanctuary Bay, d/b/a
        Sanctuary Belize, d/b/a The Reserve, a company organized under the laws of Belize;
        POWER HAUS MARKETING, a California corporation; BRANDI GREENFIELD,
        individually and as an officer or owner of Global Property Alliance, Inc. (also doing
        business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
        Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures Belize); BG
        MARKETING, LLC, an Oklahoma limited liability company; PRODIGY
        MANAGEMENT GROUP, LLC, a Wyoming limited liability company; JOHN
        USHER, individually and as an officer or owner of Sittee River Wildlife Reserve
        (also doing business as Sanctuary Bay, Sanctuary Belize, and The Reserve) and Eco-
        Futures Belize Limited (also doing business as Sanctuary Bay, Sanctuary Belize, and
        The Reserve); ROD KAZAZI, individually and as an officer or owner of Global
        Property Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The
        Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures
        Development, Eco Futures Belize); FOUNDATION PARTNERS, f/k/a Red Crane
        Advisors, Inc., a California corporation; FRANK COSTANZO, a/k/a Frank Green,
        a/k/a Frank Peerless Green, a/k/a Frank Connelly, a/k/a Frank Connelly-Costanzo,
        individually and as officer or owner of Ecological Fox, LLC, Buy International, Inc.
        (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik,
        Laguna Palms, and Bamboo Springs), and Foundation Development Management,
        Inc.); BELIZE REAL ESTATE AFFILIATES, LLC, d/b/a Coldwell Banker Belize,
        d/b/a Coldwell Banker Southern Belize, a limited liability company organized under
        the laws of St. Kitts and Nevis; EXOTIC INVESTOR, LLC, d/b/a Coldwell Banker
        Belize, d/b/a Coldwell Banker Southern Belize, a limited liability company
        organized under the laws of St. Kitts and Nevis; SANCTUARY BELIZE
        PROPERTY OWNERS’ ASSOCIATION, d/b/a The Reserve Property Owners’
        Association, a Texas non-profit corporation; ANGELA CHITTENDEN; BEACH
        BUNNY HOLDINGS, LLC, a California limited liability company; THE ESTATE
        OF JOHN PUKKE, a/k/a The Estate of Janis Pukke, a/k/a The Estate of John Andris
        Pukke; JOHN VIPULIS; DEBORAH CONNELLY; NEWPORT LAND GROUP,
        LLC, a/k/a Laguna Palms, a/k/a Sanctuary Belize, a/k/a Bamboo Springs, a/k/a The
        Reserve, a Wyoming limited liability company; MICHAEL SANTOS, a/k/a
        Sanctuary Bay, a/k/a Sanctuary Belize, a/k/a The Reserve, a/k/a Kanantik, a/k/a
        Laguna Palms, a/k/a Bamboo Springs, a/k/a Eco Futures, a/k/a Eco Futures
        Development, a/k/a Eco Future Belize, a/k/a Sittee River Wildlife Reserve, a/k/a Buy
        Belize, a/k/a Buy International, a/k/a Buy Belize, LLC, (also doing business as
        Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, and
        Bamboo Springs), a/k/a Buy International, Inc., (also doing business as Sanctuary
        Bay, Sanctuary Belize, The Reserve, Kanantik, Lagunal Palms, and Bamboo
        Springs), Individually and as an officer or owner of Global Property Alliance, Inc;
        AMERIDEBT, INCORPORATED; DEBTWORKS, INCORPORATED; PAMELA
        PUKKE, a/k/a Pamela Shuster; ATLANTIC INTERNATIONAL BANK, LTD, a

                                                    4
USCA4 Appeal: 20-2215    Doc: 101          Filed: 11/01/2022   Pg: 5 of 45




        company organized under the laws of Belize; ECO-FUTURES BELIZE LIMITED,
        d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, a California
        Corporation; SOUTHERN BELIZE REALTY, LLC, a limited liability company
        organized under the laws of Belize,

                   Defendants,

        CROSS-FREDERICK ASSOCIATES, LLC; FOLEY & LARDNER LLP,

                   Respondents,

        UNITED STATES OF AMERICA,

                   Creditor,

        JERRY BROWN; STEPHANIE BROWN; DELANEY CARLSON; THERESA
        EDELEN; BILL EWING; CHERYL EWING; CRAIG HIBBERT; TRISHA
        HIBBERT; LISA MULVANIA; RICHARD MULVANIA; CINDY REEVES;
        DAVID REEVES; PENNY SCRUTCHIN; THOM SCRUTCHIN; CLIFF SMITH;
        TERRI SMITH; PHILLIP WATFORD; ANGELA WATFORD; THE
        HAMPSHIRE GENERATIONAL FUND LLC; DAVID PORTMAN; HARVEY
        SCHULTZ; STEVEN M. SCHULTZ; JONATHAN B. SCHULTZ; JOHN A.
        SARACENO,

                   Intervenors,

        CHAPTER 11 TRUSTEE,

                   Trustee.


                                           No. 21-1520



        FEDERAL TRADE COMMISSION,

                   Plaintiff – Appellee,
        and

        MARC-PHILIP FERZAN, of Ankura Consulting Group, LLC,

                   Receiver – Appellee,

                                                  5
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022     Pg: 6 of 45




        v.

        JOHN USHER, individually and as an officer or owner of Sittee River Wildlife
        Reserve (also doing business as Sanctuary Bay, Sanctuary Belize, and The Reserve)
        and Eco-Futures Belize Limited (also doing business as Sanctuary Bay, Sanctuary
        Belize, and The Reserve),

                     Defendant – Appellant,

        and

        ANDRIS PUKKE, a/k/a Marc Romeo, a/k/a Andy Storm, individually and as an
        officer or owner of Global Property Alliance, Inc. (also doing business as Sanctuary
        Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco
        Futures, Eco Futures Development, Eco Futures Belize); PETER BAKER,
        individually and as an officer or owner of Global Property Alliance, Inc. (also doing
        business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
        Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures Belize);
        LUKE CHADWICK, individually and as an officer or owner of Global Property
        Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
        Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
        Eco Futures Belize; ECOLOGICAL FOX, LLC, a Maryland limited liability
        company; GLOBAL PROPERTY ALLIANCE, INC., a California corporation, also
        doing business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna
        Palms, Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures
        Belize, Sittee River Wildlife Reserve, Buy Belize, Buy International; SITTEE
        RIVER WILDLIFE RESERVE, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a
        The Reserve, an entity organized under the laws of Belize; BUY BELIZE, LLC,
        d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a Kanantik,
        d/b/a Laguna Palms, d/b/a Bamboo Springs, a California limited liability company;
        BUY INTERNATIONAL, INC., d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a
        The Reserve, d/b/a Kanantik, d/b/a Laguna Palms, d/b/a Bamboo Springs, a
        California corporation; FOUNDATION DEVELOPMENT MANAGEMENT INC.,
        a California corporation; ECO FUTURES DEVELOPMENT, d/b/a Sanctuary Bay,
        d/b/a Sanctuary Belize, d/b/a The Reserve, a company organized under the laws of
        Belize; POWER HAUS MARKETING, a California corporation; BRANDI
        GREENFIELD, individually and as an officer or owner of Global Property Alliance,
        Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
        Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
        Eco Futures Belize); BG MARKETING, LLC, an Oklahoma limited liability
        company; PRODIGY MANAGEMENT GROUP, LLC, a Wyoming limited liability
        company; ROD KAZAZI, individually and as an officer or owner of Global Property

                                                    6
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022    Pg: 7 of 45




        Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
        Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
        Eco Futures Belize); FOUNDATION PARTNERS, f/k/a Red Crane Advisors, Inc.,
        a California corporation; FRANK COSTANZO, a/k/a Frank Green, a/k/a Frank
        Peerless Green, a/k/a Frank Connelly, a/k/a Frank Connelly-Costanzo, individually
        and as officer or owner of Ecological Fox, LLC, Buy International, Inc. (also doing
        business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
        and Bamboo Springs), and Foundation Development Management, Inc.); BELIZE
        REAL ESTATE AFFILIATES, LLC, d/b/a Coldwell Banker Belize, d/b/a Coldwell
        Banker Southern Belize, a limited liability company organized under the laws of St.
        Kitts and Nevis; EXOTIC INVESTOR, LLC, d/b/a Coldwell Banker Belize, d/b/a
        Coldwell Banker Southern Belize, a limited liability company organized under the
        laws of St. Kitts and Nevis; SANCTUARY BELIZE PROPERTY OWNERS’
        ASSOCIATION, d/b/a The Reserve Property Owners’ Association, a Texas non-
        profit corporation; ANGELA CHITTENDEN; BEACH BUNNY HOLDINGS,
        LLC, a California limited liability company; THE ESTATE OF JOHN PUKKE,
        a/k/a The Estate of Janis Pukke, a/k/a The Estate of John Andris Pukke; JOHN
        VIPULIS; DEBORAH CONNELLY; NEWPORT LAND GROUP, LLC, a/k/a
        Laguna Palms, a/k/a Sanctuary Belize, a/k/a Bamboo Springs, a/k/a The Reserve, a
        Wyoming limited liability company; MICHAEL SANTOS, a/k/a Sanctuary Bay,
        a/k/a Sanctuary Belize, a/k/a The Reserve, a/k/a Kanantik, a/k/a Laguna Palms, a/k/a
        Bamboo Springs, a/k/a Eco Futures, a/k/a Eco Futures Development, a/k/a Eco
        Future Belize, a/k/a Sittee River Wildlife Reserve, a/k/a Buy Belize, a/k/a Buy
        International, a/k/a Buy Belize, LLC, (also doing business as Sanctuary Bay,
        Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, and Bamboo Springs),
        a/k/a Buy International, Inc., (also doing business as Sanctuary Bay, Sanctuary
        Belize, The Reserve, Kanantik, Lagunal Palms, and Bamboo Springs), Individually
        and as an officer or owner of Global Property Alliance, Inc; AMERIDEBT,
        INCORPORATED; DEBTWORKS, INCORPORATED; PAMELA PUKKE, a/k/a
        Pamela Shuster; ATLANTIC INTERNATIONAL BANK, LTD, a company
        organized under the laws of Belize; ECO-FUTURES BELIZE LIMITED, d/b/a
        Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, a California Corporation;
        SOUTHERN BELIZE REALTY, LLC, a limited liability company organized under
        the laws of Belize,

                     Defendants,

        CROSS-FREDERICK ASSOCIATES, LLC; FOLEY & LARDNER LLP,

                     Respondents,

        UNITED STATES OF AMERICA,


                                                    7
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022   Pg: 8 of 45




                     Creditor,

        JERRY BROWN; STEPHANIE BROWN; DELANEY CARLSON; THERESA
        EDELEN; BILL EWING; CHERYL EWING; CRAIG HIBBERT; TRISHA
        HIBBERT; LISA MULVANIA; RICHARD MULVANIA; CINDY REEVES;
        DAVID REEVES; PENNY SCRUTCHIN; THOM SCRUTCHIN; CLIFF SMITH;
        TERRI SMITH; PHILLIP WATFORD; ANGELA WATFORD; THE
        HAMPSHIRE GENERATIONAL FUND LLC; DAVID PORTMAN; HARVEY
        SCHULTZ; STEVEN M. SCHULTZ; JONATHAN B. SCHULTZ; JOHN A.
        SARACENO,

                     Intervenors,

        CHAPTER 11 TRUSTEE,

                     Trustee.


                                             No. 21-1521



        FEDERAL TRADE COMMISSION,

                     Plaintiff – Appellee,

        and

        MARC-PHILIP FERZAN, of Ankura Consulting Group, LLC,

                     Receiver – Appellee,

        v.

        ANDRIS PUKKE, a/k/a Marc Romeo, a/k/a Andy Storm, individually and as an
        officer or owner of Global Property Alliance, Inc. (also doing business as Sanctuary
        Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco
        Futures, Eco Futures Development, Eco Futures Belize),

                     Defendant – Appellant,

        and


                                                    8
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022     Pg: 9 of 45




        PETER BAKER, individually and as an officer or owner of Global Property
        Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
        Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
        Eco Futures Belize); LUKE CHADWICK, individually and as an officer or owner
        of Global Property Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary
        Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco
        Futures Development, Eco Futures Belize; ECOLOGICAL FOX, LLC, a Maryland
        limited liability company; GLOBAL PROPERTY ALLIANCE, INC., a California
        corporation, also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
        Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
        Eco Futures Belize, Sittee River Wildlife Reserve, Buy Belize, Buy International;
        SITTEE RIVER WILDLIFE RESERVE, d/b/a Sanctuary Bay, d/b/a Sanctuary
        Belize, d/b/a The Reserve, an entity organized under the laws of Belize; BUY
        BELIZE, LLC, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve,
        d/b/a Kanantik, d/b/a Laguna Palms, d/b/a Bamboo Springs, a California limited
        liability company; BUY INTERNATIONAL, INC., d/b/a Sanctuary Bay, d/b/a
        Sanctuary Belize, d/b/a The Reserve, d/b/a Kanantik, d/b/a Laguna Palms, d/b/a
        Bamboo Springs, a California corporation; FOUNDATION DEVELOPMENT
        MANAGEMENT INC., a California corporation; ECO FUTURES
        DEVELOPMENT, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve,
        a company organized under the laws of Belize; POWER HAUS MARKETING, a
        California corporation; BRANDI GREENFIELD, individually and as an officer or
        owner of Global Property Alliance, Inc. (also doing business as Sanctuary Bay,
        Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco
        Futures, Eco Futures Development, Eco Futures Belize); BG MARKETING, LLC,
        an Oklahoma limited liability company; PRODIGY MANAGEMENT GROUP,
        LLC, a Wyoming limited liability company; JOHN USHER, individually and as an
        officer or owner of Sittee River Wildlife Reserve (also doing business as Sanctuary
        Bay, Sanctuary Belize, and The Reserve) and Eco-Futures Belize Limited (also doing
        business as Sanctuary Bay, Sanctuary Belize, and The Reserve); ROD KAZAZI,
        individually and as an officer or owner of Global Property Alliance, Inc. (also doing
        business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
        Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures Belize);
        FOUNDATION PARTNERS, f/k/a Red Crane Advisors, Inc., a California
        corporation; FRANK COSTANZO, a/k/a Frank Green, a/k/a Frank Peerless Green,
        a/k/a Frank Connelly, a/k/a Frank Connelly-Costanzo, individually and as officer or
        owner of Ecological Fox, LLC, Buy International, Inc. (also doing business as
        Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, and
        Bamboo Springs), and Foundation Development Management, Inc.); BELIZE REAL
        ESTATE AFFILIATES, LLC, d/b/a Coldwell Banker Belize, d/b/a Coldwell Banker
        Southern Belize, a limited liability company organized under the laws of St. Kitts
        and Nevis; EXOTIC INVESTOR, LLC, d/b/a Coldwell Banker Belize, d/b/a
        Coldwell Banker Southern Belize, a limited liability company organized under the

                                                    9
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022    Pg: 10 of 45




        laws of St. Kitts and Nevis; SANCTUARY BELIZE PROPERTY OWNERS
        ASSOCIATION, d/b/a The Reserve Property Owners’ Association, a Texas non-
        profit corporation; ANGELA CHITTENDEN; BEACH BUNNY HOLDINGS,
        LLC, a California limited liability company; THE ESTATE OF JOHN PUKKE,
        a/k/a The Estate of Janis Pukke, a/k/a The Estate of John Andris Pukke; JOHN
        VIPULIS; DEBORAH CONNELLY; NEWPORT LAND GROUP, LLC, a/k/a
        Laguna Palms, a/k/a Sanctuary Belize, a/k/a Bamboo Springs, a/k/a The Reserve, a
        Wyoming limited liability company; MICHAEL SANTOS, a/k/a Sanctuary Bay,
        a/k/a Sanctuary Belize, a/k/a The Reserve, a/k/a Kanantik, a/k/a Laguna Palms, a/k/a
        Bamboo Springs, a/k/a Eco Futures, a/k/a Eco Futures Development, a/k/a Eco
        Future Belize, a/k/a Sittee River Wildlife Reserve, a/k/a Buy Belize, a/k/a Buy
        International, a/k/a Buy Belize, LLC, (also doing business as Sanctuary Bay,
        Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, and Bamboo Springs),
        a/k/a Buy International, Inc., (also doing business as Sanctuary Bay, Sanctuary
        Belize, The Reserve, Kanantik, Lagunal Palms, and Bamboo Springs), Individually
        and as an officer or owner of Global Property Alliance, Inc; AMERIDEBT,
        INCORPORATED; DEBTWORKS, INCORPORATED; PAMELA PUKKE, a/k/a
        Pamela Shuster; ATLANTIC INTERNATIONAL BANK, LTD, a company
        organized under the laws of Belize; ECO-FUTURES BELIZE LIMITED, d/b/a
        Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, a California Corporation;
        SOUTHERN BELIZE REALTY, LLC, a limited liability company organized under
        the laws of Belize,

                     Defendants,

        CROSS-FREDERICK ASSOCIATES, LLC; FOLEY & LARDNER LLP,

                     Respondents,

        UNITED STATES OF AMERICA,

                     Creditor,

        JERRY BROWN; STEPHANIE BROWN; DELANEY CARLSON; THERESA
        EDELEN; BILL EWING; CHERYL EWING; CRAIG HIBBERT; TRISHA
        HIBBERT; LISA MULVANIA; RICHARD MULVANIA; CINDY REEVES;
        DAVID REEVES; PENNY SCRUTCHIN; THOM SCRUTCHIN; CLIFF SMITH;
        TERRI SMITH; PHILLIP WATFORD; ANGELA WATFORD; THE
        HAMPSHIRE GENERATIONAL FUND LLC; DAVID PORTMAN; HARVEY
        SCHULTZ; STEVEN M. SCHULTZ; JONATHAN B. SCHULTZ; JOHN A.
        SARACENO,

                     Intervenors,

                                                   10
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022   Pg: 11 of 45




        CHAPTER 11 TRUSTEE,

                     Trustee.



                                             No. 21-1591



        FEDERAL TRADE COMMISSION,

                     Plaintiff – Appellee,

        and

        MARC-PHILIP FERZAN, of Ankura Consulting Group, LLC,

                    Receiver – Appellee,

        v.

        GLOBAL PROPERTY ALLIANCE, INC., a California corporation, also doing
        business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
        Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures Belize, Sittee
        River Wildlife Reserve, Buy Belize, Buy International; SITTEE RIVER WILDLIFE
        RESERVE, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, an
        entity organized under the laws of Belize; BUY BELIZE, LLC, d/b/a Sanctuary Bay,
        d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a Kanantik, d/b/a Laguna Palms, d/b/a
        Bamboo Springs, a California limited liability company; BUY INTERNATIONAL,
        INC., d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a
        Kanantik, d/b/a Laguna Palms, d/b/a Bamboo Springs, a California corporation;
        FOUNDATION DEVELOPMENT MANAGEMENT INC., a California
        corporation; ECO FUTURES DEVELOPMENT, d/b/a Sanctuary Bay, d/b/a
        Sanctuary Belize, d/b/a The Reserve, a company organized under the laws of Belize;
        ECO-FUTURES BELIZE LIMITED, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize,
        d/b/a The Reserve, a California Corporation; POWER HAUS MARKETING, a
        California corporation,

                     Defendants – Appellants,

        and

                                                    11
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022     Pg: 12 of 45




        ANDRIS PUKKE, a/k/a Marc Romeo, a/k/a Andy Storm, individually and as an
        officer or owner of Global Property Alliance, Inc. (also doing business as Sanctuary
        Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco
        Futures, Eco Futures Development, Eco Futures Belize); PETER BAKER,
        individually and as an officer or owner of Global Property Alliance, Inc. (also doing
        business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
        Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures Belize);
        LUKE CHADWICK, individually and as an officer or owner of Global Property
        Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
        Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
        Eco Futures Belize; ECOLOGICAL FOX, LLC, a Maryland limited liability
        company; BRANDI GREENFIELD, individually and as an officer or owner of
        Global Property Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary
        Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco
        Futures Development, Eco Futures Belize); BG MARKETING, LLC, an Oklahoma
        limited liability company; PRODIGY MANAGEMENT GROUP, LLC, a Wyoming
        limited liability company; JOHN USHER, individually and as an officer or owner of
        Sittee River Wildlife Reserve (also doing business as Sanctuary Bay, Sanctuary
        Belize, and The Reserve) and Eco-Futures Belize Limited (also doing business as
        Sanctuary Bay, Sanctuary Belize, and The Reserve); ROD KAZAZI, individually
        and as an officer or owner of Global Property Alliance, Inc. (also doing business as
        Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo
        Springs, Eco Futures, Eco Futures Development, Eco Futures Belize);
        FOUNDATION PARTNERS, f/k/a Red Crane Advisors, Inc., a California
        corporation; FRANK COSTANZO, a/k/a Frank Green, a/k/a Frank Peerless Green,
        a/k/a Frank Connelly, a/k/a Frank Connelly-Costanzo, individually and as officer or
        owner of Ecological Fox, LLC, Buy International, Inc. (also doing business as
        Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, and
        Bamboo Springs), and Foundation Development Management, Inc.); BELIZE REAL
        ESTATE AFFILIATES, LLC, d/b/a Coldwell Banker Belize, d/b/a Coldwell Banker
        Southern Belize, a limited liability company organized under the laws of St. Kitts
        and Nevis; EXOTIC INVESTOR, LLC, d/b/a Coldwell Banker Belize, d/b/a
        Coldwell Banker Southern Belize, a limited liability company organized under the
        laws of St. Kitts and Nevis; SANCTUARY BELIZE PROPERTY OWNERS’
        ASSOCIATION, d/b/a The Reserve Property Owners’ Association, a Texas non-
        profit corporation; ANGELA CHITTENDEN; BEACH BUNNY HOLDINGS,
        LLC, a California limited liability company; THE ESTATE OF JOHN PUKKE,
        a/k/a The Estate of Janis Pukke, a/k/a The Estate of John Andris Pukke; JOHN
        VIPULIS; DEBORAH CONNELLY; NEWPORT LAND GROUP, LLC, a/k/a
        Laguna Palms, a/k/a Sanctuary Belize, a/k/a Bamboo Springs, a/k/a The Reserve, a
        Wyoming limited liability company; MICHAEL SANTOS, a/k/a Sanctuary Bay,
        a/k/a Sanctuary Belize, a/k/a The Reserve, a/k/a Kanantik, a/k/a Laguna Palms, a/k/a

                                                    12
USCA4 Appeal: 20-2215     Doc: 101       Filed: 11/01/2022    Pg: 13 of 45




        Bamboo Springs, a/k/a Eco Futures, a/k/a Eco Futures Development, a/k/a Eco
        Future Belize, a/k/a Sittee River Wildlife Reserve, a/k/a Buy Belize, a/k/a Buy
        International, a/k/a Buy Belize, LLC, (also doing business as Sanctuary Bay,
        Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, and Bamboo Springs),
        a/k/a Buy International, Inc., (also doing business as Sanctuary Bay, Sanctuary
        Belize, The Reserve, Kanantik, Lagunal Palms, and Bamboo Springs), Individually
        and as an officer or owner of Global Property Alliance, Inc; AMERIDEBT,
        INCORPORATED; DEBTWORKS, INCORPORATED; PAMELA PUKKE, a/k/a
        Pamela Shuster; ATLANTIC INTERNATIONAL BANK, LTD, a company
        organized under the laws of Belize; SOUTHERN BELIZE REALTY, LLC, a limited
        liability company organized under the laws of Belize,

                    Defendants,

        CROSS-FREDERICK ASSOCIATES, LLC; FOLEY & LARDNER LLP,

                    Respondents,

        UNITED STATES OF AMERICA,

                    Creditor,

        JERRY BROWN; STEPHANIE BROWN; DELANEY CARLSON; THERESA
        EDELEN; BILL EWING; CHERYL EWING; CRAIG HIBBERT; TRISHA
        HIBBERT; LISA MULVANIA; RICHARD MULVANIA; CINDY REEVES;
        DAVID REEVES; PENNY SCRUTCHIN; THOM SCRUTCHIN; CLIFF SMITH;
        TERRI SMITH; PHILLIP WATFORD; ANGELA WATFORD; THE
        HAMPSHIRE GENERATIONAL FUND LLC; DAVID PORTMAN; HARVEY
        SCHULTZ; STEVEN M. SCHULTZ; JONATHAN B. SCHULTZ; JOHN A.
        SARACENO,

                    Intervenors,

        CHAPTER 11 TRUSTEE,

                    Trustee.


                                         No. 21-1592



        FEDERAL TRADE COMMISSION,

                                                 13
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022    Pg: 14 of 45




                     Plaintiff – Appellee,

        and

        MARC-PHILIP FERZAN, of Ankura Consulting Group, LLC,

                    Receiver – Appellee,

        v.

        THE ESTATE OF JOHN PUKKE, a/k/a The Estate of Janis Pukke, a/k/a The Estate
        of John Andris Pukke,

                     Defendant – Appellant,

        and

        ANDRIS PUKKE, a/k/a Marc Romeo, a/k/a Andy Storm, individually and as an
        officer or owner of Global Property Alliance, Inc. (also doing business as Sanctuary
        Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco
        Futures, Eco Futures Development, Eco Futures Belize); PETER BAKER,
        individually and as an officer or owner of Global Property Alliance, Inc. (also doing
        business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
        Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures Belize);
        LUKE CHADWICK, individually and as an officer or owner of Global Property
        Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
        Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
        Eco Futures Belize; ECOLOGICAL FOX, LLC, a Maryland limited liability
        company; GLOBAL PROPERTY ALLIANCE, INC., a California corporation, also
        doing business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna
        Palms, Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures
        Belize, Sittee River Wildlife Reserve, Buy Belize, Buy International; SITTEE
        RIVER WILDLIFE RESERVE, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a
        The Reserve, an entity organized under the laws of Belize; BUY BELIZE, LLC,
        d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a Kanantik,
        d/b/a Laguna Palms, d/b/a Bamboo Springs, a California limited liability company;
        BUY INTERNATIONAL, INC., d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a
        The Reserve, d/b/a Kanantik, d/b/a Laguna Palms, d/b/a Bamboo Springs, a
        California corporation; FOUNDATION DEVELOPMENT MANAGEMENT INC.,
        a California corporation; ECO FUTURES DEVELOPMENT, d/b/a Sanctuary Bay,
        d/b/a Sanctuary Belize, d/b/a The Reserve, a company organized under the laws of
        Belize; POWER HAUS MARKETING, a California corporation; BRANDI

                                                    14
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022    Pg: 15 of 45




        GREENFIELD, individually and as an officer or owner of Global Property Alliance,
        Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
        Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
        Eco Futures Belize); BG MARKETING, LLC, an Oklahoma limited liability
        company; PRODIGY MANAGEMENT GROUP, LLC, a Wyoming limited liability
        company; JOHN USHER, individually and as an officer or owner of Sittee River
        Wildlife Reserve (also doing business as Sanctuary Bay, Sanctuary Belize, and The
        Reserve) and Eco-Futures Belize Limited (also doing business as Sanctuary Bay,
        Sanctuary Belize, and The Reserve); ROD KAZAZI, individually and as an officer
        or owner of Global Property Alliance, Inc. (also doing business as Sanctuary Bay,
        Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco
        Futures, Eco Futures Development, Eco Futures Belize); FOUNDATION
        PARTNERS, f/k/a Red Crane Advisors, Inc., a California corporation; FRANK
        COSTANZO, a/k/a Frank Green, a/k/a Frank Peerless Green, a/k/a Frank Connelly,
        a/k/a Frank Connelly-Costanzo, individually and as officer or owner of Ecological
        Fox, LLC, Buy International, Inc. (also doing business as Sanctuary Bay, Sanctuary
        Belize, The Reserve, Kanantik, Laguna Palms, and Bamboo Springs), and
        Foundation Development Management, Inc.); BELIZE REAL ESTATE
        AFFILIATES, LLC, d/b/a Coldwell Banker Belize, d/b/a Coldwell Banker Southern
        Belize, a limited liability company organized under the laws of St. Kitts and Nevis;
        EXOTIC INVESTOR, LLC, d/b/a Coldwell Banker Belize, d/b/a Coldwell Banker
        Southern Belize, a limited liability company organized under the laws of St. Kitts
        and Nevis; SANCTUARY BELIZE PROPERTY OWNERS’ ASSOCIATION, d/b/a
        The Reserve Property Owners’ Association, a Texas non-profit corporation;
        ANGELA CHITTENDEN; BEACH BUNNY HOLDINGS, LLC, a California
        limited liability company; JOHN VIPULIS; DEBORAH CONNELLY; NEWPORT
        LAND GROUP, LLC, a/k/a Laguna Palms, a/k/a Sanctuary Belize, a/k/a Bamboo
        Springs, a/k/a The Reserve, a Wyoming limited liability company; MICHAEL
        SANTOS, a/k/a Sanctuary Bay, a/k/a Sanctuary Belize, a/k/a The Reserve, a/k/a
        Kanantik, a/k/a Laguna Palms, a/k/a Bamboo Springs, a/k/a Eco Futures, a/k/a Eco
        Futures Development, a/k/a Eco Future Belize, a/k/a Sittee River Wildlife Reserve,
        a/k/a Buy Belize, a/k/a Buy International, a/k/a Buy Belize, LLC, (also doing
        business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
        and Bamboo Springs), a/k/a Buy International, Inc., (also doing business as
        Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Lagunal Palms, and
        Bamboo Springs), Individually and as an officer or owner of Global Property
        Alliance,       Inc;     AMERIDEBT,        INCORPORATED;            DEBTWORKS,
        INCORPORATED; PAMELA PUKKE, a/k/a Pamela Shuster; ATLANTIC
        INTERNATIONAL BANK, LTD, a company organized under the laws of Belize;
        ECO-FUTURES BELIZE LIMITED, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize,
        d/b/a The Reserve, a California Corporation; SOUTHERN BELIZE REALTY, LLC,
        a limited liability company organized under the laws of Belize,


                                                   15
USCA4 Appeal: 20-2215     Doc: 101         Filed: 11/01/2022     Pg: 16 of 45




                    Defendants,

        CROSS-FREDERICK ASSOCIATES, LLC; FOLEY & LARDNER LLP,

                    Respondents,

        UNITED STATES OF AMERICA,

                    Creditor,

        JERRY BROWN; STEPHANIE BROWN; DELANEY CARLSON; THERESA
        EDELEN; BILL EWING; CHERYL EWING; CRAIG HIBBERT; TRISHA
        HIBBERT; LISA MULVANIA; RICHARD MULVANIA; CINDY REEVES;
        DAVID REEVES; PENNY SCRUTCHIN; THOM SCRUTCHIN; CLIFF SMITH;
        TERRI SMITH; PHILLIP WATFORD; ANGELA WATFORD; THE
        HAMPSHIRE GENERATIONAL FUND LLC; DAVID PORTMAN; HARVEY
        SCHULTZ; STEVEN M. SCHULTZ; JONATHAN B. SCHULTZ; JOHN A.
        SARACENO,

                    Intervenors,

        CHAPTER 11 TRUSTEE,

                    Trustee.


        Appeals from the United States District Court for the District of Maryland, at Baltimore.
        Peter J. Messitte, Senior District Judge. (1:18-cv-03309-PJM)


        Argued: September 13, 2022                                  Decided: November 1, 2022


        Before WILKINSON, Circuit Judge, and MOTZ and KEENAN, Senior Circuit Judges.


        Affirmed in part and vacated and remanded in part by published opinion. Judge Wilkinson
        wrote the majority opinion, in which Senior Judge Motz and Senior Judge Keenan joined.


        ARGUED: Neil Harris Koslowe, POTOMAC LAW GROUP PLLC, Washington, D.C.,
        for Appellants.   Theodore (Jack) Metzler, FEDERAL TRADE COMMISSION,
        Washington, D.C.; Gary Owen Caris, BARNES & THORNBURG, LLP, Los Angeles,

                                                   16
USCA4 Appeal: 20-2215    Doc: 101       Filed: 11/01/2022   Pg: 17 of 45




        California, for Appellees. ON BRIEF: John B. Williams, WILLIAMS LOPATTO PLLC,
        Washington, D.C., for Appellants. James Reilly Dolan, Acting General Counsel, Joel
        Marcus, Deputy General Counsel, FEDERAL TRADE COMMISSION, Washington,
        D.C., for Appellee Federal Trade Commission. Janet Dean Gertz, BARNES &
        THORNBURG, LLP, Los Angeles, California, for Appellee Marc-Philip Ferzan of Ankura
        Consulting Group, LLC, Receiver.




                                               17
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022      Pg: 18 of 45




        WILKINSON, Circuit Judge:
               Andris Pukke and other appellants sought to develop thousands of acres of land in

        Belize, which they marketed as a luxury resort called “Sanctuary Belize.” In their sales-

        pitch to U.S. consumers, many promises were made but not kept. In 2018, the FTC shut

        this down, calling Sanctuary Belize a “scam,” and alleging violations of the Federal Trade

        Commission Act and the Telemarketing Sales Rule for making misrepresentations to

        consumers. The FTC also brought contempt charges against Pukke stemming from past

        judgments against him. After an extensive bench trial, the district court found ample

        evidence of violative and contumacious conduct, ultimately ruling in the FTC’s favor.

        Pukke and others now appeal, raising a host of issues. None of their arguments have legal

        merit, nor can they overcome the evidence against them. We thus affirm in large part, the

        one exception being vacating the equitable monetary judgments in accordance with the

        Supreme Court’s decision in AMG Capital Management, LLC v. Federal Trade

        Commission, 141 S. Ct. 1341, 1344 (2021) (holding that the FTC has no authority to seek

        monetary relief under Section 13(b) of the FTC Act).

                                                     I.

                                                    A.

               In 2003, Andris Pukke and Peter Baker began developing land in the Central

        American country of Belize. In re Sanctuary Belize Litig., 482 F. Supp. 3d 373, 389 (D.

        Md. 2020). With the help of John Usher, a Belize native, they began selling lots in 2005

        with the intent to convert this tropical area into a luxury resort for American vacationers,

        calling the project, among other names, Sanctuary Belize. Id. at 390. The individuals and

                                                    18
USCA4 Appeal: 20-2215         Doc: 101         Filed: 11/01/2022     Pg: 19 of 45




        corporate entities that developed and sold these real estate lots were collectively referred

        to as Sanctuary Belize Enterprise (SBE). Id. at 385 n.1.

                  Pukke was effectively the CEO of the project and led the sales and marketing aspects

        of SBE. In 2009, Pukke began to “pursue[] an aggressive advertising campaign throughout

        the United States, using various media, including enthusiastic promotions on” television

        and websites. Id. at 390. Potential consumers were directed to a website where they could

        submit contact information. They would then be called by telemarketers, who had been

        coached to “create a sense of urgency and a fear of loss on the part of prospective

        purchasers, techniques somewhat reminiscent of those used by Jordan Belfort, aka the

        ‘Wolf of Wall Street.’” Id. at 390–91.

                  Many consumers elected to tour Sanctuary Belize in person, but they had to

        purchase their own airfare and an all-inclusive five-day tour for $799 per person or $999

        per couple. Some consumers purchased a right of first refusal on particular lots for between

        $2,000 and $10,000. Others agreed to purchase lots sight unseen. Id. at 391–92.

        Salespersons encouraged consumers to purchase a second lot on the representation that

        they could “easily sell the first lot and use the proceeds of that sale to build a house on the

        second lot.” Id. at 392. All told, over 1,000 lots have been sold, some more than once. Id.

        at 390.

                  Around 2011, as Sanctuary Belize continued to promote its lots, Pukke was involved

        in a criminal proceeding in which he pled guilty to obstruction of justice based on

        concealment and false statements to the FTC. The court sentenced Pukke to 18 months in

        prison. Id. at 395. Despite the injunctions and supervised release conditions imposed on

                                                       19
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022      Pg: 20 of 45




        him, Pukke continued to promote SBE from the time of his release through 2018, acting as

        the “mastermind” and “Chief Executive Office[r] in control of the entire Sanctuary Belize

        operation.” Id. at 396, 467. Nonetheless, SBE represented to consumers that Pukke had no

        meaningful involvement in the development, disguising Pukke’s identity behind aliases

        such as “Marc Romeo” and “Andy Storm.” Id. at 396.

               SBE’s development came to an end in 2018 when the Federal Trade Commission

        intervened. The FTC filed a complaint under Section 13(b) of the Federal Trade

        Commission Act (FTC Act), 15 U.S.C. § 53(b), and the Telemarketing and Consumer

        Fraud and Abuse Prevention Act, 15 U.S.C. §§ 6101-6108, against Andris Pukke, Peter

        Baker, John Usher, and other entities involved in SBE. The FTC alleged that SBE made

        false and misleading representations in the sale of lots in violation of Section 5(a) of the

        FTC Act, 15 U.S.C. § 45(a), and the Telemarketing Sales Rule (TSR), 16 C.F.R. § 310.3.

               The FTC also filed three motions for civil contempt: one against Pukke, Baker, and

        Usher for their deceptive telemarketing practices in violation of an earlier final order, J.A.

        389, another against Pukke, Baker, and Usher for failing to turn over the SBE land, J.A.

        395, and one against Pukke for violating a past stipulated order for conditional release, J.A.

        421. The district court consolidated the above matters into the current case.

                                                     B.

               The district court, with Judge Peter J. Messitte presiding, held a multiweek

        evidentiary hearing on the FTC’s request for a preliminary injunction, which it granted.

        The court then held a nearly three-week bench trial on the FTC’s claims under the FTC

        Act and TSR, and on the FTC’s three contempt motions. The court then issued a detailed

                                                     20
USCA4 Appeal: 20-2215       Doc: 101          Filed: 11/01/2022      Pg: 21 of 45




        opinion of over one-hundred pages in which it set forth its comprehensive findings. The

        court found that SBE had violated the FTC Act and TSR, and it held Pukke and others in

        contempt.

                                                       1.

               Regarding SBE’s misrepresentation, the court found that Pukke and his team had

        committed five of the six alleged FTC Act and TSR violations. First, Sanctuary Belize lied

        to consumers by telling them the development carried “no debt,” and that meant when they

        bought land in Sanctuary Belize, “not a penny goes to paying a loan—it goes right into the

        progress of the development.” Sanctuary Belize, 482 F. Supp. 3d at 404–06. Many

        consumers understood “no debt” to mean Sanctuary Belize was a safe investment. In

        reality, the development carried debt and was riskier than promised. The court found that

        the “fundamental glaring fact was and is that Pukke” and his “minions consistently put out

        this no debt/low risk representation as a marketing strategy . . . even as the development in

        fact took on . . . not insignificant amounts of debt.” Id. at 407.

               Second, despite promising consumers that “every dollar the developer collected

        from the sales of lots would go back into the development,” SBE used only 14% of sales

        revenue for development. “Quite shockingly,” the court found “incontrovertible evidence

        that Pukke diverted enormous sums of sales revenue away from the development, i.e., some

        $18 million or about 12.8% of the total sales revenue, for his own benefit and that of his

        friends and family.” Id. at 408–09.

               Third, consumers were assured “that the completed development would boast

        extraordinary amenities comparable to those of a small American city.” To the contrary,

                                                      21
USCA4 Appeal: 20-2215       Doc: 101          Filed: 11/01/2022     Pg: 22 of 45




        “most of these luxury amenities either do not exist, do not exist as promised or have never

        been seriously contemplated to exist at all outside of marketing materials and verbal

        promises.” Id. at 411–13.

               Fourth, consumers were promised that the development would be completed within

        two to five years, despite the fact that SBE never had “sufficient funds to finish the

        development, luxury amenities included, in the time promised.” Id. at 419. In fact,

        “Sanctuary Belize could never be completed as promised even assuming revenue for the

        next five years would be at a historic high.” Id. At trial, the FTC showed that a substantial

        number of consumers, many of whom were retired individuals, relied on this promise when

        deciding whether to purchase. Id. at 420–21.

               Fifth, while salespersons claimed there was a strong resale market for Sanctuary

        Belize lots, SBE employees were “actively working to undermine and impede resales” by

        preventing owners from reselling their lots before the developer sold all the lots. Id. at 423–

        24. The court found that Sanctuary Belize developers “knew that lot owners were having

        extreme difficulty reselling their lots” and yet, “without any basis for saying so, they made

        the representation that there was or would be a ‘robust’ resale market.” Id. at 424.

               Last, the court found that it was an “overarching falsehood that Pukke had no

        meaningful involvement in Sanctuary             Belize.” Id. at 401. This “crowning

        misrepresentation,” id. at 388, misled consumers because “Pukke had been found guilty of

        two felonies” that involved “deception of trusting consumers,” id. at 425. SBE knew this

        would scare away purchasers if Pukke’s involvement were discovered.



                                                      22
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022      Pg: 23 of 45




               The court found these misrepresentations violated the FTC Act and the

        Telemarketing Sales Rule. The court entered permanent injunctions against each defendant

        under Section 13(b) of the FTC Act. For Pukke, the court found a “cognizable danger of

        recurring violation” due to past “machinations.” Sanctuary Belize, 482 F. Supp. 3d at 467.

        Thus, in its amended final order, the court permanently enjoined Pukke from engaging in

        any real estate ventures, from any involvement in telemarketing, and from making material

        misrepresentations in connection with the sale of any goods or services. J.A. 1075–77. The

        court permanently enjoined Baker and Usher from telemarketing and making material

        misrepresentations as well. Id.

               Also under Section 13(b), the court entered an equitable monetary judgment of

        $120.2 million against defendants. J.A. 1077 (equitable monetary judgments, as used by

        the district court, included remedies such as restitution and disgorgement of ill-gotten

        gains, see AMG Cap. Mgmt., 141 S. Ct. at 1344). The court found that SBE’s material

        misrepresentations led them to rake in $145 million in consumer payments for lots. After

        subtracting expenditures for buybacks and Belizean taxes, the court calculated the total

        harm to consumers at $120.2 million. Sanctuary Belize, 482 F. Supp. 3d at 474–75. To

        effectuate its equitable relief, the court appointed a receiver. J.A. 1082–85.

                                                     2.

               Regarding the contempt motions, the court found Pukke, Baker, and Usher in

        contempt of permanent injunctions entered in an earlier case. In 2003, Pukke helped found

        a company called AmeriDebt, which turned out to be a credit counseling scam. Sanctuary

        Belize, 482 F. Supp. 3d at 393; see F.T.C. v. Ameridebt, Inc., 373 F. Supp. 2d 558, 561 (D.

                                                     23
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022     Pg: 24 of 45




        Md. 2005) (detailing that AmeriDebt “operated as a common enterprise to deceive

        consumers into paying for high-cost debt management plans”). Rather than risk trial for his

        malfeasance, Pukke agreed to a stipulated final judgment. This judgment required him to

        pay $172 million in restitution to the FTC. J.A. 1131. All but $35 million was suspended

        on the condition that Pukke “cooperate fully” with the FTC. J.A. 1131–36. The judgment

        also permanently enjoined Pukke from making false representations in connection with the

        telemarketing of any good or service. J.A. 1130–31.

              Pukke and Baker, who was also involved with AmeriDebt, were ordered to turn over

        all assets to a receiver. J.A. 1140–45. Rather than cooperate, however, they conspired to

        hide their assets. As a result, in 2007, Pukke and Baker were held in contempt and

        incarcerated in order to coerce compliance with the court’s AmeriDebt orders. Sanctuary

        Belize, 482 F. Supp. 3d at 394. After roughly six weeks in custody, Pukke and Baker were

        released on the condition that they turn over their assets. Id.; J.A. 1160–65. Around this

        time, John Vipulis offered to pay the receiver $4.5 million which would go toward the $35

        million Pukke owed the FTC. As such, the payment was considered a loan to Pukke and

        the court stipulated that Pukke must fully repay the FTC before he repaid Vipulis. J.A.

        1162–63. As all this transpired, Pukke and Baker were able to maintain their land holdings

        in Belize, ostensibly by terminating their rights in the land via a company run by John

        Usher. Sanctuary Belize, 482 F. Supp. 3d at 394.

              Because Pukke and Baker were under AmeriDebt’s permanent injunction

        prohibiting them from making false representations in telemarketing, when the FTC

        brought its case against Sanctuary Belize, it also brought three contempt motions against

                                                    24
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022      Pg: 25 of 45




        Pukke and his associates. First, the FTC motioned that the court hold Pukke and others in

        contempt of the AmeriDebt judgment when they committed telemarketing violations.

        Second, the FTC asserted that Pukke and others should be held in contempt for not turning

        over their holdings in the Sanctuary Belize land. And third, the FTC asked the court to hold

        Pukke in contempt for repaying the Vipulis loan before fully satisfying his debt to the FTC.

               The court agreed with the FTC on the first and third motions. Sanctuary Belize, 482

        F. Supp. 3d at 484–85; J.A. 1050–53. The court found that Pukke violated the AmeriDebt

        permanent injunction that prohibited Pukke and his accomplices from “making, or causing

        or assisting others to make, expressly or by implication, any false or misleading

        representation.” J.A. 1130. By engaging in fraudulent telemarketing, Pukke violated the

        AmeriDebt order. And because this order extended to Pukke’s “affiliates,” Baker and Usher

        were held in contempt as well. Sanctuary Belize, 482 F. Supp. 3d at 476.

               The court ordered that Pukke, Baker, and Usher pay the FTC $120.2 million, “which

        represent[ed] the total consumer loss their contumacious conduct caused,” and it

        “represent[ed] consumer loss caused by their violation of the Telemarketing Order [from

        AmeriDebt], which prohibited any false or misleading representation in connection with

        ‘telemarketing.’” J.A. 1052. In its memorandum opinion from January 12, 2021, the district

        court explained that “the harm” from the “contumacious conduct is indeed the same as the

        harm caused by the FTC Act violations, in the present case $120.2 million.” J.A. 1017–18.

               The court also held Pukke in contempt for repaying the Vipulis loan before he paid

        the FTC. The court found that Pukke did not fully cooperate and now owed the full $172

        million of the AmeriDebt judgment to the FTC rather than the suspended amount of $35

                                                    25
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022     Pg: 26 of 45




        million. J.A. 1051–52; Sanctuary Belize Litig., 482 F. Supp. 3d at 481–84. The court

        ordered that “Pukke must account for the difference between the $4.26 million that Pukke”

        diverted from Sanctuary Belize to repay Vipulis and the “$4.112 million Vipulis paid the

        FTC, approximately $148,000—the exact number to be determined after an accounting.”

        Id. at 484.

                                                    3.

               Last, the district court entered default judgments against John Usher and several

        corporations. J.A. 1022–49. Despite being properly served, these parties never made an

        appearance in the proceedings. See Sanctuary Belize, 482 F. Supp. 3d at 459–66. The

        default judgments contained permanent injunctions prohibiting their involvement in real

        estate ventures, telemarketing, and misrepresentations in future sales. J.A. 1028–29. The

        court also entered an equitable monetary judgment against the defaulted parties to the tune

        of $120.2 million. J.A. 1030.

               Pukke, Baker, Usher, and some of the defaulted corporations timely appealed. J.A.

        1105–12. They now level multiple challenges against the following: (1) the $120.2 million

        monetary judgment and permanent injunctions entered for their FTC Act and TSR

        violations; (2) the telemarketing contempt judgment of $120.2 million; (3) Pukke’s second

        contempt judgment arising from the Vipulis payment; and (4) the default judgments

        entered against Usher and corporations.




                                                    26
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022      Pg: 27 of 45




                                                     II.

               Pukke and other appellants advance a mixed bag of factual and legal challenges to

        the contempt orders, equitable monetary judgments, permanent injunctions, and default

        judgments. We consider each in turn.

                                                     A.

               We address the contempt orders first. We review a district court’s civil contempt

        order for abuse of discretion. United v. Ali, 874 F.3d 825, 829 (4th Cir. 2017). Additionally,

        when it comes to contempt orders, “our review is even more deferential because district

        courts are in the best position to interpret their own orders.” JTH Tax, Inc. v. H & R Block

        E. Tax Servs., Inc., 359 F.3d 699, 705 (4th Cir. 2004).

               To establish civil contempt, the FTC needed to prove by clear and convincing

        evidence “(1) the existence of a valid decree of which the alleged contemnor had actual or

        constructive knowledge; (2) that the decree was in the movant’s favor; (3) that the alleged

        contemnor by its conduct violated the terms of the decree, and had knowledge (at least

        constructive knowledge) of such violations; and (4) that the movant suffered harm as a

        result.” De Simone v. VSL Pharms., Inc., 36 F.4th 518, 529 (4th Cir. 2022) (quoting

        Ashcraft v. Conoco, Inc., 218 F.3d 288, 301 (4th Cir. 2000)).

               The district court found that these four elements were met in two of the three

        contempt motions brought by the FTC. The court held Pukke in contempt for not

        cooperating with the FTC and repaying the Vipulis loan before he repaid the FTC.

        Additionally, the court held Pukke, Baker, and Usher in contempt for making

        misrepresentations in telemarketing, a direct violation of the AmeriDebt permanent

                                                     27
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022      Pg: 28 of 45




        injunction. Both of these findings are supported by an abundance of evidence and show no

        hint of an abuse of discretion.

                                                      1.

               The district court did not abuse its discretion in finding that all four elements were

        proven regarding the Vipulis contempt motion and Pukke’s noncooperation with the FTC.

        Pukke knew of the decrees against him because he affirmatively agreed to them twice—

        once in his stipulated final judgment and again in his conditional release. To avoid trial in

        the AmeriDebt case, Pukke agreed to a judgment against him for $172 million. He was

        made well-aware that the full amount would be suspended, and he would only pay $35

        million if he fully cooperated with the FTC. Pukke again affirmatively agreed to cooperate

        with the FTC in his stipulations for conditional release from confinement. There, he agreed

        that the payment of $4.5 million he received from John Vipulis was considered a loan and

        that, to fully cooperate, Pukke must repay the FTC before repaying Vipulis. Pukke thus

        knew of the conditions the law placed upon him. Additionally, regarding the second prong,

        these conditions were certainly in the FTC’s favor for they ensured that the Commission

        would receive Pukke’s compliance so that it could compensate his victims.

               Pukke indisputably violated the terms of the decrees for the record “conclusively

        establish[es] the fact of Pukke’s non-cooperation with the FTC and trigger[s] the $172

        million judgment.” Sanctuary Belize, 482 F. Supp. 3d at 483. The district court explained

        that “Pukke’s non-cooperation with the FTC is emphatically underscored by the fact that,

        following entry of the Stipulated Final Judgment, he was charged with, and in this Court,

        pled guilty to . . . obstruction of justice for concealing assets in AmeriDebt as well as in a

                                                     28
USCA4 Appeal: 20-2215      Doc: 101           Filed: 11/01/2022    Pg: 29 of 45




        related bankruptcy case.” Id. Not only did Pukke knowingly repay Vipulis prior to repaying

        the FTC, but he also knowingly pled guilty to obstruction of justice, thereby violating the

        conditions from the AmeriDebt judgment and his conditional release.

               The FTC suffered harm as a result of these actions for it was deprived the

        cooperation and funds needed to remedy Pukke’s past wrongs in AmeriDebt. Thus, the

        district court properly found each prong of the civil contempt standard met. Indeed, with

        evidence as conclusive as this, the district court came nowhere close to abusing its

        discretion by holding Pukke in contempt.

               Pukke’s attempts to dispute this holding all fall short. Pukke asserts the recent

        Supreme Court case AMG Capital Management, LLC v. Federal Trade Commission, 141

        S. Ct. 1341, 1344 (2021), which held that the FTC has no authority to seek monetary relief

        under Section 13(b) of the FTC Act, renders the $172 million AmeriDebt judgment

        unlawful. With this argument, Pukke tries to drag us into relitigating the merits of a case

        made final nearly twenty years ago.

               This flies in the face of the well-established rule that “appeal from a postjudgment

        order does not revive a lost opportunity to appeal the judgment.” 15B Wright & Miller,

        Federal Practice and Procedure § 3916 (2d ed. 1992). As such, the merits of the

        AmeriDebt decision are not before us, but enforcement of the AmeriDebt judgment is. And

        there is “no question” that courts “have inherent power to enforce compliance with their

        lawful orders through civil contempt.” Shillitani v. United States, 384 U.S. 364, 370 (1966);

        Taggart v. Lorenzen, 139 S. Ct. 1795, 1801 (2019); Rainbow Sch., Inc. v. Rainbow Early

        Educ. Holding LLC, 887 F.3d 610, 617 (4th Cir. 2018). Since the Founding, it has been

                                                     29
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022      Pg: 30 of 45




        understood that courts possess contempt powers to guard against violations of their own

        orders. Green v. United States, 356 U.S. 165, 169–70 (1958) (explaining that under the

        Judiciary Act of 1789, federal courts were understood to be able to exercise the English

        common law tradition of holding parties in contempt for disobeying the court); see also

        Judiciary Act of 1789, ch. 20, § 17, 1 Stat. 73, 83 (1789) (granting courts broad contempt

        power).

               The district court was thus acting well within its rights to utilize the contempt power

        to effectuate its AmeriDebt judgments. Without the ability to enforce its own orders, the

        judicial system becomes all bark and no bite. It is a principle “as ancient as the laws

        themselves” that “laws without a competent authority to secure their administration from

        disobedience and contempt would be vain and nugatory.” W. Blackstone, 4 Commentaries

        on the Laws of England 286 (1769). Holding parties in contempt is a power that “cannot

        be dispensed with in a Court, because [it is] necessary to the exercise of all others.” United

        States v. Hudson, 11 U.S. 32, 34 (1812).

               A sense of balance is important here. Contempt is an awesome and potentially

        oppressive power, a sanction not to be lightly imposed. Cooke v. United States, 267 U.S.

        517, 539 (1925) (emphasizing that the exercise of the contempt power “is a delicate one,

        and care is needed to avoid arbitrary or oppressive conclusions”). But its importance is

        evident in a case like this. If parties can defy injunctions with impunity over the span of

        nearly two decades, they can deploy the very means of their misdeeds to perpetual ends.

        Here, Pukke has repeatedly harmed and deceived people despite direct injunctions



                                                     30
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022      Pg: 31 of 45




        forbidding these very acts. Had Pukke obeyed the injunctions, he never would have

        swindled Sanctuary Belize consumers out of millions of dollars.

               Furthermore, even if by some stretch of the imagination Pukke convinced us to

        relitigate a closed case, his arguments still falter. He agreed to “waive all rights to seek

        judicial review or otherwise challenge or contest the validity of [the] Order” when he

        consented to the AmeriDebt final judgment. J.A. 1125. When a defendant willingly enters

        a stipulated judgment, he is given the benefit of certainty—over the uncertainty of trial—

        in exchange for not challenging the agreement in the future. Thus, the FTC received the

        guarantee that the judgment would be settled and final. To upset that arrangement now,

        nearly twenty years later, would wholly undermine the waiver. Pukke waived his ability to

        challenge this judgment and we will not reopen that challenge for him.

               The district court was correct to hold Pukke in contempt for not cooperating with

        the FTC as he had explicitly pledged to do. For the foregoing reasons, its holding is hereby

        affirmed.

                                                     2.

               The district court likewise did not abuse its discretion in holding Pukke, Baker, and

        Usher in contempt for their telemarketing misrepresentations in violation of the AmeriDebt

        permanent injunction. Once again, all four elements were met here. Pukke had knowledge

        of the injunctions when he willingly entered a stipulated judgment, the injunctions were in

        the FTC’s favor, Pukke knowingly flouted these prohibitions and masterminded a

        telemarketing scam, and this harmed the FTC’s ability to compensate the victims of current

        and past fraud.

                                                    31
USCA4 Appeal: 20-2215      Doc: 101         Filed: 11/01/2022    Pg: 32 of 45




               The district court found ample proof that Pukke misled consumers with multiple

        misrepresentations. Sanctuary Belize, 482 F. Supp. 3d at 401–29. The district court

        meticulously recounted those violations of the FTC Act and TSR and found that Pukke,

        Baker, and Usher had engaged in at least six instances of unlawful telemarketing

        misrepresentations, including hiding Pukke’s involvement in SBE from consumers,

        knowing his unsavory character would warn them away. It is clear that Pukke and his

        comrades were aware of their contumacious conduct for they went to some lengths to

        conceal it.

               Pukke and Baker—as Usher has since defaulted—insist that the court cannot impose

        the $120.2 million judgment against them as part of a telemarketing contempt order

        because the district court failed to make findings as to how it calculated that amount. We

        disagree with this argument.

               Because the contempt motions were consolidated with the Sanctuary Belize case,

        the district court presided over both, giving it a precise idea of the harm to consumers

        caused by the violations of the telemarketing injunction. Upon hearing all the evidence

        presented at the bench trial, and after evaluating how the numerous falsehoods affected

        consumers, the court concluded that Pukke’s telemarketing misrepresentations had led to

        SBE obtaining $145 million in consumer payments. Id. at 474. Then when it came time to

        rule on the contempt motions, the district court explained that the $120.2 million

        represented “the total consumer loss their contumacious conduct caused,” specifically the

        loss caused by their “violation of the Telemarketing Order” from AmeriDebt. J.A. 1052.

        The district court reiterated that “the harm” from the “contumacious conduct is indeed the

                                                   32
USCA4 Appeal: 20-2215       Doc: 101          Filed: 11/01/2022      Pg: 33 of 45




        same as the harm caused by” the FTC Act violations. J.A. 1017–18 (emphasis added).

        Contrary to the argument that no findings were made to justify the $120.2 million amount,

        the judge carefully justified his holding. Thus, the district court did not abuse its discretion

        in holding Pukke, Baker, and Usher in contempt, and for the foregoing reasons we affirm.

                                                      B.

               Next, we consider the judgments entered for violations of the Telemarketing Sales

        Rule and Federal Trade Commission Act. We review a judgment from a bench trial under

        a mixed standard of review—factual findings are examined for clear error and conclusions

        of law are reviewed de novo. Sing Fuels Pte Ltd. v. M/V Lila Shanghai, 39 F.4th 263, 270–

        71 (4th Cir. 2022). Importantly, “we will ‘not disturb the district court’s factual findings if

        they are plausible in light of the record viewed in its entirety.’” Id. at 271 (quoting Heyer

        v. U.S. Bureau of Prisons, 984 F.3d 347, 355 (4th Cir. 2021)).

               Section 5 of the Federal Trade Commission Act bars “unfair or deceptive acts or

        practices in or affecting commerce.” 15 U.S.C. § 45(a). A deceptive act or practice has

        been defined as “[1] a representation, omission, or practice that [2] is likely to mislead

        consumers acting reasonably under the circumstances, and [3], the representation,

        omission, or practice is material.” In re Cliffdale Assocs., Inc., 103 F.T.C. 110, 165 (1984).

        Most of our sister circuits have used this test for FTC Act liability. See Tomasella v. Nestle

        USA, Inc., 962 F.3d 60, 78 (1st Cir. 2020); F.T.C. v. Verity Int’l, Ltd., 443 F.3d 48, 63 (2d

        Cir. 2006); F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 630–31 (6th Cir. 2014); F.T.C.

        v. Bay Area Bus. Council, Inc., 423 F.3d 627, 635 (7th Cir. 2005); F.T.C. v. Freecom

        Commc’ns, Inc., 401 F.3d 1192, 1203 (10th Cir. 2005) F.T.C. v. On Point Cap. Partners

                                                      33
USCA4 Appeal: 20-2215       Doc: 101          Filed: 11/01/2022       Pg: 34 of 45




        LLC, 17 F.4th 1066, 1079 (11th Cir. 2021); Novartis Corp. v. F.T.C., 223 F.3d 783, 786

        (D.C. Cir. 2000).

               Likewise, the Telemarketing Sales Rule prohibits deceptive acts or practices that

        “misrepresent[], directly or by implication . . . [a]ny material aspect of the performance,

        efficacy, nature, or central characteristics of goods or services that are the subject of a sales

        offer.” 16 C.F.R. § 310.3(a)(2)(iii). The TSR also makes it a violation to “provide

        substantial assistance or support to any seller or telemarketer when that person knows or

        consciously avoids knowing that the seller or telemarketer is engaged in” a deceptive act

        or practice. 16 C.F.R. § 310.3(b). Whereas the FTC Act prohibits unfair methods of

        competition “in or affecting commerce,” 15 U.S.C. § 45(a)(1), the TSR more narrowly

        applies to “purchases of goods or services,” 15 U.S.C. § 6106(4). Both the TSR and the

        FTC Act bear the same standards for individual liability. 15 U.S.C. § 6102(c); 15 U.S.C.

        § 57a(d)(3).

               Applying the law to these facts, it is clear that Pukke and SBE violated the FTC Act

        and TSR. The court found that SBE, under the direction of Pukke, made half a dozen

        material misrepresentations that misled consumers. These misrepresentations included the

        lie that Sanctuary Belize carried no debt, the lie that every dollar spent was reinvested in

        the property (when actually Pukke stole roughly $18 million from the project), the false

        promise that the completed project would have many luxury amenities, the false promise

        that the project would be completed within two to five years, the lie that SBE boasted a

        healthy resale market, and the “crowning deception” that Pukke was not involved in SBE.

        Sanctuary Belize, 482 F. Supp. 3d at 401–29.

                                                       34
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022      Pg: 35 of 45




               The findings made by the district court show that Pukke’s Belizean business venture

        was dishonest to the core. The district court correctly surmised that this sort of deception

        lies at the heart of what the FTC is empowered to seek out and stop.

               Though he tries unconvincingly to refute these findings, Pukke’s main contention is

        that the court was wrong to grant $120.2 million in equitable monetary relief against him

        under Section 13(b) of the FTC Act. Section 13 allows the FTC to sue in federal district

        court when “the Commission has reason to believe (1) that any person, partnership, or

        corporation is violating, or is about to violate, any provision of law enforced by the Federal

        Trade Commission.” 15 U.S.C. § 53(b). Although the FTC may seek injunctive relief under

        Section 13, the Supreme Court held in AMG Capital that it does not authorize the FTC to

        seek, or a court to award, “equitable monetary relief such as restitution or disgorgement.”

        AMG Cap. Mgmt., 141 S. Ct. at 1344.

               Pukke latches onto this last point, claiming that the judgment in the Sanctuary Belize

        case must be thrown out under AMG Capital. The Supreme Court’s holding in AMG does

        indeed render invalid the $120.2 million equitable monetary judgment, at least to the extent

        that judgment rests on Section 13(b). See AMG Cap. Mgmt., 141 S. Ct. at 1344. Vacating

        that judgment does not help Pukke, however, because he already has a $120.2 million

        judgment against him for contempt of the telemarketing injunction, and the FTC has

        conceded that it is not seeking $240.4 million against Pukke. Oral Argument at 26:20;

        Appellee’s Response Brief at 15 (“[B]ecause of the contempt sanction, AMG would not

        change the bottom line,” for “if the Court sustains the contempt sanction, it need not even

        reach the effect of AMG on the overlapping judgments.”).

                                                     35
USCA4 Appeal: 20-2215       Doc: 101          Filed: 11/01/2022      Pg: 36 of 45




               Furthermore, the judgment entered under Section 13(b) included permanent

        injunctions and appointed a receiver. Pukke is wrong to the extent he argues that AMG

        requires us to reverse those injunctions, for AMG did not impair courts’ ability to enter

        injunctive relief under Section 13(b). See AMG Cap. Mgmt., 141 S. Ct. at 1349 (explaining

        that “the Commission may use § 13(b) to obtain injunctive relief” and this “produces a

        coherent enforcement scheme”). In short, AMG does not undercut the injunctive relief

        entered under Section 13(b), and the $120.2 million order can be upheld under the contempt

        judgment, so AMG does not in fact change the bottom line. We therefore affirm in part and

        vacate in part the court’s FTC Act and TSR rulings.

                                                      C.

               We turn next to the default judgments. Here, the district court entered default

        judgments against Usher and several corporate defendants. The defaulted parties filed a

        Rule 60(b)(5) motion to set aside the default judgments, which the district court denied

        because of a failure to comply with local rules. We now “review the district court’s ruling

        on a 60(b) motion for abuse of discretion,” but we note that “an appeal from denial of Rule

        60(b) relief does not bring up the underlying judgment for review.” Aikens v. Ingram, 652

        F.3d 496, 501 (4th Cir. 2011) (quoting Browder v. Dir., Dep’t of Corrections of Ill., 434

        U.S. 257, 263 n. 7 (1978)). In addition, the “disposition of motions made under Rules 55(c)

        and 60(b) is a matter which lies largely within the discretion of the trial judge and his action

        is not lightly to be disturbed by an appellate court.” Consol. Masonry & Fireproofing, Inc.

        v. Wagman Constr. Corp., 383 F.2d 249, 251 (4th Cir. 1967).



                                                      36
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022     Pg: 37 of 45




               Here, Usher was notified multiple times about the ongoing proceedings against him:

        the FTC mailed him the original complaint and summons, called his counsel, sent him a

        copy of the FTC’s court filing, and sent him the order directing default judgment against

        him. J.A. 967. Usher’s counsel confirmed receipt and told the FTC that Usher was aware

        of the proceedings. Yet, “Usher never appeared.” Id.

               As for the corporate defendants, they similarly failed to make an appearance. The

        corporations believed that counsel for Pukke and Baker would also represent the

        corporations. Pukke and Baker, however, proceeded pro se after they ran out of funds to

        pay for legal counsel. Once Pukke and Baker were no longer represented by counsel, the

        corporations could not claim to be represented by them, for it is well-established that

        corporations must “appear in federal courts only through licensed counsel.” Rowland v.

        Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 195 (1993). Despite

        knowledge of their lack of representation, the corporations failed to make an appearance

        after they were duly served.

               It is undeniable that default judgments are warranted “against defendants who failed

        to appear or participate in the proceedings.” Chafin v. Chafin, 568 U.S. 165, 175 (2013).

        This is a clear-cut case for default judgment, and the court conscientiously laid out the

        evidence supporting the same. See Sanctuary Belize, 482 F. Supp. 3d at 459–66.

               Generally, denial of “Rule 60(b) relief ‘does not bring up the underlying judgment

        for review.’” Banister v. Davis, 140 S. Ct. 1698, 1710 (2020) (quoting Browder, 434 U.S.

        at 263 n.7). But while the “defendant, by his default, admits the plaintiff’s well-pleaded

        allegations of fact,” a defaulting defendant “is not held . . . to admit conclusions of law.”

                                                     37
USCA4 Appeal: 20-2215       Doc: 101          Filed: 11/01/2022     Pg: 38 of 45




        Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001) (quoting

        Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)).

               Usher and the corporate defendants now assert that the $120.2 million judgment

        against them must be thrown out under AMG Capital. As noted, AMG requires vacating

        the $120.2 million equitable monetary judgment, but the default judgments are upheld

        because the district court did not abuse its discretion and AMG does not affect the injunctive

        relief granted in each default judgment. See J.A. 1028–29.

                                                      III.

               Alongside the primary issues above, Pukke and his fellow appellants raise a host of

        other challenges. All are lacking in merit.

                                                      A.

               Pukke contends that the Telemarketing Sales Rule does not apply to selling real

        estate in Sanctuary Belize because the TSR only prohibits misrepresentations in the sale of

        “goods or services.” 16 C.F.R. § 310.3. This argument, however, ignores everything that

        SBE was promising its consumers. It is generally true that the sale of real estate, of itself,

        does not constitute a good or service. But here Sanctuary Belize’s sales pitch inextricably

        linked the lots to many promised services and amenities when salespersons marketed the

        real estate as part of a luxury resort. That is, the services and amenities to be provided were

        fundamental to the telemarketing scheme.

               The district court found that SBE had promised a range of basic amenities, such as

        “paved roads, fresh drinking water, wastewater management, electrical service, a stable

        canal system, and security.” Sanctuary Belize, 482 F. Supp. 3d at 411–12. Most

                                                      38
USCA4 Appeal: 20-2215       Doc: 101         Filed: 11/01/2022     Pg: 39 of 45




        importantly, SBE advertised many luxury amenities, such as a hospital, medical center,

        “world class” marina, casino, golf course, and an airport, which all certainly count as

        promises of goods or services intertwined with the sale of real estate. Id. at 412. Thus,

        consumers were purchasing lots in Sanctuary Belize with the expectation that these parcels

        of real estate would come with various amenities. When the sale of real estate is so closely

        tied to promises of goods and services, the TSR is properly implicated, and the district

        court did not err in its analysis.

                                                    B.

               Pukke also challenges the district court’s decision to appoint a receiver. The court

        appointed a receiver to effectuate its orders in the Sanctuary Belize case as it would need

        an entity to manage the assets turned over by defendants. The receiver was charged with

        “tak[ing] exclusive control, custody, and possession” of all assets held by defendants in

        connection with Sanctuary Belize, to “[c]onserve, hold, manage, and prevent the loss” of

        these assets, and then liquidate those assets to periodically disburse money to the FTC and

        lot purchasers to compensate them for SBE’s misrepresentations. J.A. 1082–83.

               Pukke argues that AMG requires nullification of the district court’s appointment of

        a receiver and everything the receiver has done. AMG does nothing of the sort. The

        appointment of a receiver has long been considered an ancillary power that a court can

        deploy to effectuate its injunctive relief. See Home Mortg. Co. v. Ramsey, 49 F.2d 738, 743

        (4th Cir. 1931) (explaining that a federal court can consider appointing a receiver where

        the receivership is “ancillary to other relief.”). As discussed, the Supreme Court has not

        limited a court’s power to order injunctive relief under Section 13(b) of the FTC Act. See

                                                    39
USCA4 Appeal: 20-2215          Doc: 101       Filed: 11/01/2022     Pg: 40 of 45




        AMG Cap. Mgmt., 141 S. Ct. at 1349 (the “Commission may use § 13(b) to obtain

        injunctive relief”).

               Here, the appointment of the receiver was ancillary to effectuating the permanent

        injunctions imposed under the Sanctuary Belize judgment. The receiver was the district

        court’s means of ensuring that further FTC Act and TSR violations would not occur and

        that Pukke would not continue to profit from these deceptions. And though we have

        stressed that appointing a receiver “calls for the exercise of the greatest care and judgment,”

        Ramsey, 49 F.2d at 742, it falls within the sound discretion of the district court to employ

        such a remedy. See Hutchinson v. Fid. Inv. Ass’n, 106 F.2d 431, 436 (4th Cir. 1939).

        Therefore, we will not lightly upset the district court’s decision. To do so here would

        remove one of the tools in the court’s kit used to effectuate its judgments, compensate

        victims, and stop further transgressions.

                                                      C.

               Next Pukke and Baker argue that they were denied due process because the district

        court refused to release sufficient funds for them to pay for legal counsel. Absent these

        funds, they claim, they needed to proceed pro se to their detriment. Yet again, Pukke and

        Baker are betrayed by the record. To allow Pukke and Baker to pay for personal and legal

        expenses, the district court permitted Pukke and Baker to withdraw $3,000 per month from

        the assets that were frozen in the preliminary injunction, then twice unfroze $30,000 in

        assets for them to pay for legal counsel. Appellants admit that “district courts have

        discretion to regulate payment of attorneys’ fees from [frozen] assets,” Appellants’

        Opening Brief at 48, and we conclude that the court did not abuse it here. See U.S. ex rel.

                                                      40
USCA4 Appeal: 20-2215       Doc: 101         Filed: 11/01/2022      Pg: 41 of 45




        Rahman v. Oncology Assocs., 198 F.3d 489, 499 (4th Cir. 1999) (holding that a district

        court is “authorized by its traditional equitable power to issue” an asset freeze).

               Given Pukke’s past, it was perfectly reasonable for the court to be cautious about

        dispensing money to someone who had purloined funds from his previous business. Even

        in the face of this deception and dishonesty, the court was generous enough to twice grant

        defendants’ request for more resources. It is not our job to micromanage this case, and

        there was no abuse of discretion in the trial court’s handling of the funds needed by Pukke

        and Baker for adequate legal representation.

                                                     D.

               Appellants, committed to leaving no stone unturned, also argue that the contempt

        judgments and the permanent injunctions against them are time-barred by the statute of

        limitations contained in 28 U.S.C. § 2462, which requires that a “proceeding for the

        enforcement of any civil fine, penalty, or forfeiture” be “commenced within five years from

        the date when the claim first accrued.” This statute of limitations does not apply for two

        reasons: first, neither a contempt judgment nor a permanent injunction is a “penalty” as

        described in Section 2462, and second, even if it were a penalty, the statute of limitations

        has not run.

               Pukke tries to portray the judgments against him as penalties so that they will fall

        under Section 2462’s five-year time bar. A penalty redresses a “wrong to the public” for

        violation of public laws. Kokesh v. S.E.C., 137 S. Ct. 1635, 1642 (2017) (quoting

        Huntington v. Attrill, 146 U.S. 657, 668 (1892)). A contempt sanction, on the other hand,

        redresses a violation not of public laws but of a court order. Likewise, a penalty punishes

                                                     41
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022      Pg: 42 of 45




        past acts whereas an injunction prohibits future conduct. See Sec. & Exch. Comm’n v.

        Graham, 823 F.3d 1357, 1361 (11th Cir. 2016). Therefore, Section 2462 covers neither the

        contempt orders nor the injunctive relief as neither are penalties.

               Even if the statute of limitations did apply, it has not run. The district court found

        that Pukke’s contumacious and violative conduct ran from the early 2000s up through 2018

        when the FTC brought suit. See Sanctuary Belize, 482 F. Supp. 3d at 392 (finding that

        misrepresentations “occurred right up to the time the FTC filed this lawsuit in October

        2018”). Thus, the FTC’s suit was within the five-year period, and the judgments are not

        time-barred.

                                                     E.

               We perceive no merit in the remaining assignments of error. We further note that

        throwing a bunch of claims at the wall to see what sticks is no way to approach an appeal.

               Pukke disputes the validity of the district court’s orders imposing an asset freeze

        and writs of ne exeat. An asset freeze immobilizes a party’s funds by government mandate,

        and a writ of ne exeat restrains a person from leaving the jurisdiction of the court. Freeze,

        Ne Exeat, Black’s Law Dictionary (11th ed. 2019). Here, the district court was well within

        its rights to impose both. As discussed, imposing an asset freeze is an appropriate use of

        the court’s discretion, especially given the risk of Pukke diverting funds to his personal

        accounts. See Sanctuary Belize, 482 F. Supp. 3d at 408. Further, an asset freeze is

        appropriate when parties request equitable relief, as the FTC has here. U.S. ex rel. Rahman

        v. Oncology Assocs., 198 F.3d 489, 501 (4th Cir. 1999). Regarding the writ of ne exeat, the

        district court can exercise its discretion to grant such a writ if “satisfactory proof is

                                                     42
USCA4 Appeal: 20-2215       Doc: 101          Filed: 11/01/2022     Pg: 43 of 45




        made . . . that the defendant designs quickly to depart from the United States.” D. Ginsberg

        & Sons v. Popkin, 285 U.S. 204, 207 (1932). Here, the international scale of Pukke and

        Baker’s business ventures evinced their ability to leave the country, so the court acted

        within its discretion by issuing the writ.

               Pukke also argues that the contempt judgments are barred by the equitable doctrine

        of laches, which is the “unreasonable, prejudicial delay in commencing suit.” Petrella v.

        Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 667 (2014). Again, the applicability of laches

        rests in “the sound discretion of the trial court.” White v. Daniel, 909 F.2d 99, 102 (4th Cir.

        1990). Pukke claims that laches should apply because the contempt sanction was entered

        15 years after the claimed violation. Laches, however, is not “a mere matter of time[] but

        principally a question of the inequity of permitting the claim to be enforced.” Galliher v.

        Cadwell, 145 U.S. 368, 373 (1892). There is no inequity here. Pukke’s violations did not

        start and end 15 years ago; Pukke’s violations have occurred continuously for nearly two

        decades. See Sanctuary Belize, 482 F. Supp. 3d at 392. Moreover, any alleged delay was

        caused at least in part by Pukke’s efforts to conceal his Sanctuary Belize malfeasance

        through misrepresentations and aliases. Thus, the district court did not abuse its discretion

        in holding that laches does not apply.

               Next, appellants contend that the permanent injunctions entered against them are

        overly broad. They believe this is grounds for reversal, but this argument can be summarily

        rejected. The FTC may seek injunctions framed “broadly enough to prevent respondents

        from engaging in similarly illegal practices in future advertisements.” F.T.C. v. Colgate-

        Palmolive Co., 380 U.S. 374, 395 (1965). Here, the district court found extensive

                                                      43
USCA4 Appeal: 20-2215      Doc: 101          Filed: 11/01/2022      Pg: 44 of 45




        misrepresentations regarding telemarketing and the sale of real estate intertwined with the

        promotion of goods and services. See Sanctuary Belize, 482 F. Supp. 3d at 396–459. Thus,

        the various permanent injunctions—including the prohibition of SBE individuals and

        entities from engaging in further misrepresentations—are appropriately tailored to prevent

        similar scams in the future. Appellants “must remember that those caught violating the

        [FTC] Act must expect some fencing in.” F.T.C. v. Nat’l Lead Co., 352 U.S. 419, 431

        (1957).

               Last, Pukke challenges the district court’s denial of the motion to transfer venue

        from the District of Maryland to the Central District of California. A district court may

        transfer venue for “the convenience of parties and witnesses” and “in the interest of

        justice.” 28 U.S.C. § 1404(a). Section 13(b) of the FTC Act allows “[a]ny suit” to “be

        brought where [a defendant] resides or transacts business.” 15 U.S.C. § 53(a). The court

        may then add other defendants “without regard to whether venue is otherwise proper in the

        district in which the suit is brought.” Id. Here, appellants admit that at least one defendant

        transacts business in Maryland, Appellants’ Opening Brief at 75, so venue was proper

        under the FTC Act. Once a suitable venue is found, the decision whether to transfer is left

        to the discretion of the trial court. Trustees of the Plumbers & Pipefitters Nat. Pension

        Fund v. Plumbing Servs., Inc., 791 F.3d 436, 443 (4th Cir. 2015). The district court in

        Maryland was within its discretion to keep the case because the FTC’s allegations in the

        Sanctuary Belize case rested on the same facts as the telemarketing contempt charges

        stemming from AmeriDebt, which was litigated in Maryland and which no party had asked

        to transfer. Once the district court consolidated these matters, it would make little sense to

                                                     44
USCA4 Appeal: 20-2215       Doc: 101           Filed: 11/01/2022    Pg: 45 of 45




        transfer the Sanctuary Belize case and have the same parties litigating identical allegations

        in two different and distant courts.

               We appreciate the district court’s exemplary work on this complex and long-running

        litigation. The judgment is affirmed in part and vacated and remanded in part for such

        further proceedings as are consistent with this decision.

                              AFFIRMED IN PART AND VACATED AND REMANDED IN PART




                                                      45